Citation Nr: 0943221	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post removal, liposarcoma from the abdomen, to include 
the issue of whether a reduction in the disability rating 
from 100 percent to 10 percent, effective February 1, 2006, 
was proper.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to service connection for a skin condition of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and November 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in July 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of an increased rating for residuals of removal of 
liposarcoma from the abdomen is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for status post removal, liposarcoma 
from the abdomen, was granted at a disability rating of 100 
percent effective from April 29, 2004, by a January 2005 
rating decision; this decision also notified the Veteran that 
the 100 percent rating was not considered permanent and was 
subject to a future review examination.

2.  Following an April 2005 VA examination which demonstrated 
no local reoccurrence of cancer or metastasis, a June 2005 
rating decision proposed to reduce the rating for status post 
removal of liposarcoma from the abdomen from 100 percent to 
10 percent.

3.  A reduction of the rating for status post removal, 
liposarcoma from the abdomen, from 100 percent to 10 percent 
was formally and appropriately implemented, effective from 
February 1, 2006, by a November 2005 rating decision.

4.  The Veteran does not have a diagnosis of bronchitis and 
does not have any other diagnosis of a respiratory illness 
attributable to active service.

5.  The Veteran does not have a diagnosed skin condition of 
the feet.


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
for service-connected status post removal, liposarcoma from 
the abdomen were met; the criteria for restoration of a 100 
percent rating are not met.  38 C.F.R. § 3.105(e), 4.73, DC 
5239 (2009).

2.  Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Service connection for a skin condition of the feet is 
not warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and that the claimant is expected to provide; in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 38 
C.F.R.        § 3.105.  Section 3.105(e) sets forth 
procedural requirements for reductions in disability 
compensation ratings.  When a reduction is anticipated, the 
beneficiary must be notified of the proposed reduction, with 
notice of the reasons for the proposed reduction.  Further, 
the beneficiary must be allowed a period of at least 60 days 
to submit additional evidence to show that the rating should 
not be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of the VCAA as to this issue is required.

For the service connection issues, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in 
December 2004 that fully addressed all three notice elements 
and was sent prior to the initial RO decision in these 
matters.  The letter informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the U. S. Court of 
Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has not been diagnosed with 
bronchitis.  The Veteran's service treatment records (STRs) 
show that he was not treated for respiratory disabilities 
during service.  Private treatment records show that the 
Veteran was treated for congestion, stuffy nose, and 
productive cough with sputum, but no diagnosis of chronic 
bronchitis or a chronic respiratory disability has been 
noted.  Without a diagnosis of a current disability, a VA 
examination is not warranted.

For the service connection claim for a skin condition of the 
feet, the STRs fail to show that the Veteran was treated for 
a foot disorder during service.  Medical records subsequent 
to service fail to show complaint or treatment of a skin 
condition of the feet.  Therefore, without a diagnosis of a 
current disability, a VA examination is not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records from Dr. A.F., MD and Stanford Hospital and Clinic.  
He was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Reduction, Liposarcoma

The Veteran was awarded service-connection for status post 
removal, liposarcoma from the abdomen, and was evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5329 (2009).  
Under DC 5329, sarcoma, soft tissue (of muscle, fat, or 
fibrous connective tissue) is rated as 100 percent disabling.  
38 C.F.R. § 4.73, DC 5329.  Thereafter, following the 
cessation of surgical, X- ray, antineoplastic chemotherapy, 
or other therapeutic procedures, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  Id..  If there has 
been no local reoccurrence or metastasis, the disability is 
rated on residual impairment of function.  Id.

As required by the terms of DC 5329, the Veteran was 
scheduled for a VA examination in April 2005.  The examiner 
reviewed the claims file and stated that the Veteran had an 
excision of his left inguinal hernia in March 2004, and was 
found to have a fatty tumor in the hernia.  The Veteran 
subsequently underwent extensive surgery for the removal of 
an 18 pound tumor.  The examiner stated that the Veteran has 
not had chemotherapy or radiation and has not had recurrence.  
He further stated that the Veteran is asymptomatic with the 
exception that he does have some discomfort in his left groin 
at the site of his prior surgery.  The Veteran has had no 
recurrence and no other symptoms.  He is working 20 to 40 
hours per week driving a forklift.  The Veteran was noted to 
have erectile dysfunction following his liposarcoma treatment 
which responds to Viagra, which has been separately service-
connected.  The Veteran had no symptoms of numbness or 
tingling of his extremities or any cardiovascular or renal 
disease.

The physical examination showed a 40 centimeter (cm) vertical 
scar and 30 cm transverse scar.  The scars were darker than 
the surrounding skin, but not elevated or depressed.  It was 
noted that there was some induration of the left groin area, 
described as moderately deforming, with mild discomfort.  The 
diagnosis was liposarcoma secondary to Agent Orange exposure, 
status post extensive surgery, still clinically stable.

A private treatment record from Stanford Hospital and Clinics 
(Stanford), dated August 2004, states that the Veteran showed 
no evidence for recurrent disease.  The Veteran chose to 
forego radiation therapy of the abdominal area in favor of 
strict observation.

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the 
RO prepared such a proposal and issued it to the Veteran in 
June 2005.  The proposal provided detailed reasons for the 
reduction, and explained to the Veteran that the reasoning 
for this decision was based on the records, including the 
April 2005 VA examination, which showed no recurrence of the 
cancer.  His residuals consisted of scarring and pain in the 
groin area.

The Veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
Veteran was also informed that he could request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
The letter further advised the Veteran that, if additional 
evidence was not received within the 60 day period and no 
hearing was requested, final rating action will be taken and 
the award (the 100 percent evaluation) would be reduced or 
discontinued effective the first day of the third month 
following notice of the final decision.  38 C.F.R. §§ 
3.105(e), (h).

The Veteran disagreed with the proposed rating reduction but 
provided no additional medical evidence showing recurrence of 
the disability.  In November 2005, approximately 5 months 
after the proposal to reduce the Veteran's total rating was 
issued, the Veteran's disability evaluation for status post 
removal of liposarcoma from the abdomen was reduced to 10 
percent, effective February 1, 2006.  A formal notice of 
disagreement was received in January 2006.

The reduction of the Veteran's total evaluation for status 
post removal of liposarcoma from the abdomen was proper.  By 
the terms of DC 5329, the RO was required to consider whether 
his sarcoma resulted in impairment of function (after 
cessation of surgery, radiation, etc.).  A VA examination in 
April 2005 and VA and treatment records affirm that the 
Veteran has no active or recurrence of sarcoma, no active 
treatment, and no local metastasis or recurrence of cancer.  
Added to the record since the proposed rating reduction are 
numerous VA records and private treatment records, including 
the records from Stanford.  The records uniformly disclose 
that all clinical evaluations are consistent with the RO's 
April 2005 determination that Veteran had no current active 
sarcoma, no active treatment, and no local metastasis or 
recurrence of sarcoma.

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  38 
C.F.R. § 3.344(b).  The Veteran may not be required to prove 
by a preponderance of the evidence that he is entitled to the 
continuance of the rating in effect.  Rather, to warrant 
reduction in rating, it must be shown that the preponderance 
of the evidence supports the reduction itself, and with 
application of the benefit-of-the-doubt doctrine under 38 
U.S.C.A. § 5107(b) as required.  Brown v. Brown, 5 Vet. App. 
413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991).

In this case, the evidence dated April 2005 to the present, 
whether private or VA, consistently shows that the Veteran 
does not have active sarcoma, is not under current treatment 
for such, and there is no local metastasis or recurrence of 
sarcoma.  Accordingly, the previously assigned 100 percent 
disability evaluation is no longer supported, and, in 
accordance with the terms of DC 5329 and the overwhelming 
medical evidence, reduction of the 100 percent evaluation was 
required.  The evidence clearly establishes that the 
procedures specified in DC 5329 and 38 C.F.R. § 3.105 were 
followed.  The rating reduction was proper.  There is no 
procedural or clinical evidence which supports restoration of 
the 100 percent evaluation.  The claim that the reduction was 
improper and that restoration of the 100 percent evaluation 
is warranted must be denied.

Entitlement to a rating greater than 10 percent for residuals 
of the service connected removal of liposarcoma from the 
abdomen is addressed in the remand below.

III.  Service Connection 

In general, service connection requires: (1) medical, or 
other competent evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical or other competent evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed in 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  If the Veteran was exposed to Agent 
Orange during active military, naval, or air service, certain 
diseases, including prostate cancer, the Veteran shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.     § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  Bronchitis

The Veteran seeks service connection for bronchitis.  In a 
March 2006 statement, the Veteran stated that he suffers 
frequent bronchitis and that he seeks treatment when it 
worsens.  During his testimony before the undersigned, the 
Veteran stated that he is treated every year for his 
bronchitis and has been prescribed an inhaler.  He stated 
that his symptoms start out as a dry cough and eventually 
cause chest and back soreness.  

The Veteran testified that his bronchitis is related to some 
pills that he was given while serving in Vietnam.

The Board reviewed the STRs; however, it does not appear that 
the Veteran was treated for or diagnosed with a respiratory 
disorder during service.  A private treatment record from 
Stanford, dated January 1998, about 28 years after service 
separation, states that the Veteran complained of cough for 
four or five days.  The treating physician stated that the 
Veteran's auscultation posteriorly was negative, but 
anteriorly he had many rhonchi.  His condition resolved 
within a week.  A formal diagnosis was not rendered, nor was 
the condition attributed to active service.  It appears that 
the Veteran was treated for similar symptoms in February 1999 
and March 2000.  Again, no formal diagnosis of the conditions 
was provided and no connection between the conditions and 
service was indicated.  Finally, the Veteran was treated in 
November 2003 for similar symptoms.  The treating physician 
stated that the Veteran has a pulmonary problem and 
attributed the condition to the Veteran's lifestyle.  A 
formal diagnosis was not rendered.  The symptoms were not 
attributed to the Veteran's active service.

Without a current diagnosis service connection cannot be 
granted.  Even if the Board considers the treatment for cough 
described above, the physicians fail to indicate any 
relationship between the cough and the Veteran's active 
service, including service in Vietnam.  Without a nexus 
between a respiratory disability and service, service 
connection cannot be granted.

The Board considered all of the evidence, including the 
Veteran's testimony and statements, but finds the medical 
records more probative as they fail to show a current 
diagnosis of a respiratory illness or any indication of a 
nexus between the Veteran's prior history of cough and his 
active service.  As the preponderance of the evidence is 
against the claim, the claim for service connection is 
denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

B.  Skin Condition

The Veteran seeks service connection for a skin condition of 
his feet.  He stated in a March 2006 statement that his feet 
look scaly, whitish, blotchy and look as if they shed skin.  
He stated that his feet are itchy and dry all day, and that 
his condition is a result of serving in Vietnam.  He said he 
was not treated for the condition in service, but that the 
condition is a result of exposure to herbicides and having to 
walk through waters in Vietnam, including swamps, rivers, 
rice paddies, and puddles.

The Board has reviewed the claims file and finds that the 
STRs do not indicate that the Veteran complained of or was 
treated for a skin condition of the feet in service.  A March 
1998 treatment record from Stanford showed that the Veteran 
was treated for left foot pain.  The x-rays showed that his 
feet were within normal limits.  The medical records fail to 
indicate any skin condition of the feet.  An x-ray dated May 
2004 shows that the Veteran had degenerative changes of the 
feet; however, a skin condition of the feet was not noted.  
An August 2008 record shows that the Veteran complained of 
tingling in his feet and hands, but did not indicate a skin 
condition of the feet.  No other treatment records from VA or 
private sources indicate treatment of foot problems.  None of 
the medical records show that the Veteran has been treated 
for or complained of a skin condition of the feet.

The Board has considered the Veteran's allegations of a skin 
condition of his feet.  However, the Board finds the medical 
evidence more probative as the medical records fail to show 
that the Veteran has even complained of a skin condition of 
the feet much less been diagnosed with a current skin 
condition.  Without a current diagnosis of a skin condition 
of the feet, service connection cannot be granted.

As the preponderance of the evidence is against the claim, 
the claim for service connection for a skin condition of the 
feet is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

The claim that reduction of a total (100 percent) evaluation 
for service-connected status post removal, liposarcoma from 
the abdomen, was improper is denied, and restoration of the 
100 percent evaluation is denied.

Service connection for bronchitis is denied.

Service connection for a skin condition of the feet is 
denied.


REMAND

The Veteran seeks an evaluation greater than 10 percent for 
his residuals from his service-connected status post removal 
of liposarcoma from the abdomen.  The Veteran has been 
granted a 10 percent rating for a tender scar; however, he 
claims that the scar is worse than noted in medical records 
as it limits his movement.  He also claims that the surgery 
has caused additional disabilities due to muscle having been 
cut.  The Board also notes that the Veteran complained of 
urinary frequency and urgency in a VA outpatient treatment 
record dated January 2005.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Based upon the medical records and the Veteran's 
statements/testimony, the Board finds that a VA examination 
outlining all residuals from the Veteran's service-connected 
status post removal of liposarcoma from the abdomen is 
necessary.  

Finally, as the most recent VA clinical records of record are 
dated in April 2006, excluding the mental health records 
dated 2007 to 2008, the RO should obtain all pertinent VA 
clinical records dated since April 2006 and associate them 
with the claims file. 38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all relevant records from VA Medical 
Centers dated from April 2006 to the 
present.

2.  Schedule the Veteran for an 
appropriate examination or examinations to 
ascertain the current severity of his 
status post removal of liposarcoma from 
the abdomens and residuals.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.

The examiner should identify with 
specificity all ascertainable residuals of 
the status post removal of liposarcoma 
from the abdomen and treatment, and 
discuss the severity of each since April 
2005.  

The examiner is asked to address the 
Veteran's complaints of painful or pulling 
scars and any genitourinary residuals such 
as urinary frequency and/or voiding 
dysfunction.  In particular, the examiner 
should indicate whether the scars are 
associated with underlying soft tissue 
damage and whether the scars exceed 77 
square cm.  

The examiner is also asked to address the 
Veteran's complaints of muscle weakness 
and to identify any muscle damage 
resulting from the Veteran's disability.  
If the examiner finds muscle damage, the 
examiner should specifically identify 
which muscles and functions, including 
muscle groups, have been affected, if any.

The examiner or examiners must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

3.  Then, readjudicate the claim, 
considering entitlement to staged ratings, 
as applicable.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response, then 
return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


